DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious the combination of limitations recited in Claim 1, which requires an organosilicon synthetic leather having a base layer, a bottom glue layer, and a surface glue layer, wherein the surface glue layer includes specified amounts of an organopolysiloxane, an organic hydrogenated polysiloxane, a vinyl MTQ silicon resin as defined by composition formula (1) and having the R1, R2, and R3 values, a spherical vinyl MQ silicon resin as defined by composition formula (2) and having the R4 and R5 values, a platinum catalyst, an inhibitor, and a filler, and wherein the bottom glue layer includes specified amounts of an organopolysiloxane, an organic hydrogenated polysiloxane, a vinyl MTQ silicon resin as defined by composition formula (1) and having the R1, R2, and R3 values, a platinum catalyst, an inhibitor, and a filler.  For example, although Chinese Patent Application Publication No. 106498759 (cited in the International Search Report for the related international application) recites a base layer, a bottom glue layer, and a surface glue layer, wherein the glue layers include organopolysiloxane, filler, platinum catalyst, inhibitor, the reference does not disclose the vinyl MTQ silicone resin as defined by formula (1) or the vinyl MQ silicon resin as defined by formula (2).  U.S. Patent Application Publication No. 2014/0193353 to Tamura et al. discloses the use of solid silicone resins, including MQ resin and MTQ resin, paragraph [0036], which are useful in coating materials for artificial leather.  However, the reference utilizes alcohol-modified groups in the elastomer which are inconsistent with the substituents recited in Claim 1.  See also U.S. Patent Application Publication No. 2008/0242176 to Jaeger et al., Table 3 (noting that MQ silicone class resins are not commonly used with respect to synthetic leather fabric materials).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789